LANDON, J. (dissenting).
I think the defendant’s construction of the two contracts is right. A careful examination of the first contract will show that the defendant’s grantor granted nothing to the plaintiff’s grantor but an easement to overflow the defendant’s_ land. All the rest of the grants and covenants in the agreement are made by the plaintiff’s grantor to the defendant’s grantor in consideration of the easement of overflow. In the second agreement the defendant releases all actions, damages, and the like which she has or may have against the plaintiff by reason of plaintiff’s breach of the first agreement. What these are is not specified, but it needs no authority to show that a release of claims or damages caused by a breach of that contract conveys nothing and grants nothing but immunity from prosecution for infringement upon defendant’s rights. But from this release, apparently out of abundant caution, the defendant expressly excepts and reserves her privilege, which the first agreement gave her, of drawing water on plaintiff’s land for defendant’s mill upon defendant’s other lot lying below. The argument is inadmissible that because she reserved rights in the defendant’s land, and none in her own, she thereby granted rights in her own. If plaintiff or her grantor ever had any right of fishing upon defendant’s land, it was not conferred by either of these contracts.